PD-0257-18
                            PD-0257-18                                 COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                        Transmitted 3/8/2018 11:51 AM
                                                                          Accepted 3/8/2018 12:07 PM
                                                                                DEANA WILLIAMSON
                        IN THE COURT OF CRIMINAL                                               CLERK
                             APPEALS OF TEXAS
                                                                         FILED
                                                                COURT OF CRIMINAL APPEALS
                                                                       3/8/2018
JUSTIN LEE GARCIA                            §   CCA NO.         DEANA WILLIAMSON, CLERK
                                                           ____________
                                             §
V.                                           §   COA NO. 05-16-01256-CR
                                             §
THE STATE OF TEXAS                           §     TC NO. MB16-75150

          APPELLANT’S MOTION FOR EXTENSION OF
     TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      JUSTIN LEE GARCIA, hereinafter “Appellant,” hereby moves for an extension

of time of 45 days for the filing with this Court of Appellant’s petition for

discretionary review (PDR), from March 9, 2018, to April 23, 2015. In support of this

motion, Appellant would show the following:

                                        I.

      The trial court below was the County Criminal Court Number Two of Dallas

County, Texas. The intermediate appellate court was the Court of Appeals for the

Fifth District of Texas at Dallas. The case in the Fifth Court of Appeals was styled as

shown above with cause number 05-16-01256-CR. Appellant was convicted in the

trial court below of terroristic threat. Appellant was sentenced to confinement in the

county jail for 150 days. The intermediate appellate court affirmed the trial court’s

judgment of conviction on February 7, 2018. See Justin Lee Garcia v. State, Appeal
                                                                                      1
No. 05-16-01256-CR, —S.W.3d— , 2018 WL 739880 (Tex. App. — Dallas Feb. 7,

2018). No motion for rehearing, for rehearing en banc, or for reconsideration has been

filed in regard to the opinion and judgment of the intermediate court of appeals in this

case. No previous motion for extension has been filed in this Court, such that no

previous extensions have been granted or denied.

                                         II.

      In light of the February 7, 2018 date of the issuance of the opinion and

judgment of the intermediate appellate court in this case, the current deadline for filing

any PDR with this Court is March 9, 2018. See Tex. R. App. P. 4.1(a).

                                         III.

      The need for an additional briefing time is reasonably explained by

counsel spending time including as follows since February 7, 2018: (1) Mandatory

attendance at Indigent Defense Seminar, Dallas, Texas, on February 9, 2018; (2) Brief

for Appellant in Gladston Edward Wilson v. State, Appeal No. 05-17-00946-CR,

tendered to the Fifth Court of Appeals on February 12, 2018; (3) Hearing on appeal

bond motion in the 292nd District Court of Dallas County in Eddie Lee Smith, Jr. v.

State, Appeal No. 05-17-01257-CR, on February 16, 2018; (4) 56-page Brief for

Appellant in Bilawal Shahzada v. State, Appeal No. 05-17-00391-CR, filed in the

Fifth Court of Appeals on March 1, 2018; and (5) Post-Submission Supplemental

                                                                                        2
Point of Error/Reply Issue and Letter Brief in Machutta v. State, Appeal No. 05-16-

00846-CR, and State v. Machutta, Appeal No. 05-16-01160-CR, tendered in the Fifth

Court of Appeals of Texas on March 7, 2018.

        Counsel has additional matters pending: (1) mandatory Public Defender training

on March 9, 2018; (2) Brief for Appellant in Tevin Ahere v. State, Appeal No. 05-17-

00737-CR, anticipated to be ordered due on March 19, 2018, pursuant to the February

26, 2018 findings and recommendations of the trial court pursuant to the January 30,

2018 abatement order concerning the status of the Appellant’s brief;1 (3) Brief for

Appellant in Anthony Troy Chiplin v. State, Appeal No. 05-17-01052-CR, an appeal

from a jury conviction for injury to a child or elderly person, with a reporter’s record

consisting of approximately 925 pages, which was due in the Fifth Court of Appeals

on February 9, 2018, and abated on March 6, 2018 for findings concerning the status

of the Brief for Appellant; (4) Brief for Appellant in Michael Bickley v. State, Appeal


1 In addition to the matters specified in Part III, counsel completed the following between late December of
2017 and early February of 2018: (1) 91-page Brief for Appellant (12 points of error) in Manuel Fino v.
State, Appeal No. 05-17-00169-CR, an appeal from a murder conviction, filed on December 27, 2017; (2)
Voluntary Dismissal in Fino v. State, Appeal No. 05-17-00170-CR, filed in the Fifth Court of Appeals of
Texas at Dallas on December 27, 2017; (3) 57-page Brief for Appellant in Leonard Mornes v. State, Appeal
No. 05-17-00289-CR, an appeal from a capital murder conviction, filed in the Fifth Court of Appeals of Texas
at Dallas on January 11, 2018; (4) Motion for Rehearing and Petition for Discretionary Review Evaluation
and Rule 48 compliance in 13 cases (Gutierrez, Martin, No. 05-16-00638-CR; Crow, Isaac, No. 05-16-01434-
CR; Velazquez, Adrian, No. 05-16-00333-CR; Agers, Reginale, Nos. 05-16-01419-CR, 05-16-01420-CR, 05-
16-01421-CR, 05-16-01422-CR, 05-16-01423-CR; Canady, Myron, No. 05-17-00119-CR; Dominguez, Jose,
Nos. 05-16-01280-CR, 05-16-01281-CR, 05-16-01282-CR; and Green, James, No. 05-17-00082-CR) (6)
Motion to Determine Jurisdiction (eight pages) filed in lieu of Brief for Appellant in Michael Bickley v. State,
Appeal Nos. 05-17-01189-CR and 05-17-01190-CR, on January 30, 2018; and (7) Brief for Appellant in
Eddie Lee Smith v. State, Appeal No. 05-17-01257-CR, filed in the Fifth Court of Appeals of Texas on
                                                                                                              3
Nos. 05-17-01189-CR and 05-17-01190-CR, with date for brief to be due to be

determined, or dismissal ordered, after reinstatement on jurisdictional findings and

recommendations of District Court, set for hearing on March 9, 2018 in the 283rd

Judicial District Court of Dallas County; and (5) Brief for Appellant in Chelsea

Wallace v. State, Appeal No. 05-18-00006-CR, due on March 29, 2018, with no

extension requested. In addition, counsel is in need of time to attend to non-briefing

matters that resulted in a backlog due to counsel’s recent docket. See Part III and

footnote 1, supra, at page 3.

                                         IV.

       Accordingly, Appellant relies on the aforementioned facts as reasonably

explaining Appellant’s need to for an extension of time to file a PDR with this Court.

Appellant respectfully requests an extension of time in the length of 45 days, from

March 9, 2018, to April 23, 2018.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

will grant the extension requested or order any other relief to which Appellant would

be entitled.




February 2, 2018.
                                                                                    4
                                /s/ Christian T. Souza
                               Christian T. Souza
                               Texas Bar No. 00785414
                               Assistant Public Defender
                               Dallas County Public Defender’s Office
                               133 N. Riverfront Blvd. LB 2
                               Dallas, Texas 75207
                               (214) 653-3550 (phone)

                          CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing PDR extension motion has been sent to
the Special Prosecutor as follows via surface mail by deposit into the Dallas County
Mail System.

      Donald J. Guidry
      The Guidry Law Firm
      5787 Main Street, Suite 270
      Dallas, Texas 75232



                                                   /s/ Christian T. Souza
                                                   Christian T. Souza




                                                                                  5